AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ONSEPTEMBER 29, 2014 Registration Statement File No. 333-185508 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Post-Effective Amendment No.1 to Form S-3 Registration Statement No. 333-185508 UNDER THE SECURITIES ACT OF 1933 INTERMUNE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3286648 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) 3280 Bayshore Boulevard Brisbane, CA 94005 (415) 466-2200 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Andrew K. W. Powell Executive Vice President General Counsel & Secretary InterMune, Inc. 3280 Bayshore Boulevard Brisbane, CA 94005 (415) 466-2200 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: Faiza J. Saeed, Esq. Ting S. Chen, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019-7475 (212) 474-1000 Not applicable. (Approximate date of commencement of proposed sale to the public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.[] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer o Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the following Registration Statement on Form S-3 (the “Registration Statement”) of InterMune, Inc., a Delaware corporation (the “Company”), filed by the Company with the United States Securities and Exchange Commission (the “SEC”): ● Registration No. 333-185508, filed with the SEC on December 17, 2012; and On September 29, 2014, pursuant to an Agreement and Plan of Merger, dated as of August 22, 2014 (the “Merger Agreement”), among InterMune, Inc., a Delaware corporation (the “Company”), Roche Holdings, Inc., a Delaware corporation (“Parent”), and Klee Acquisition Corporation, a Delaware corporation and wholly owned subsidiary of Parent (“Purchaser”), Purchaser merged with and into the Company, with the Company surviving as a wholly owned subsidiary of Parent (the “Merger”). As a result of the Merger, the Company has terminated all offerings of the Company’s securities pursuant to the Registration Statement.In accordance with undertakings made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offering, the Company hereby removes from registration all of such securities of the Company registered but unsold under the Registration Statement, if any.The Registration Statement is hereby amended, as appropriate, to reflect the deregistration of such securities. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, theregistrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Brisbane, State of California, onthis 29th day of September, 2014. INTERMUNE, INC. By: /s/Andrew K. W. Powell Andrew K. W. Powell Executive Vice President, General Counsel and Secretary No other person is required to sign this Post-Effective Amendment in reliance upon Rule 478 under the Securities Act of 1933, as amended.
